Citation Nr: 1010741	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  94-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 incident to VA 
surgery.  

2.  Entitlement to VA burial benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from December 1944 to July 
1946.  He died in October 1991.  The appellant is his 
surviving spouse.  

This appeal initially arose from December 1991 and April 2002 
RO rating decisions.  In December 1991, the RO denied the 
appellant's claim for VA burial benefits.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the issue of burial benefits to the RO to afford the 
appellant a hearing with the Board.  That hearing was held in 
June 1997, a transcript of which is of record.  

In August 1998, the Board again remanded the matter to the RO 
for further development and adjudication.  During the 
pendency of the remand, an April 2002 rating action denied 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151. 

In April 2003, the appellant was advised that she had a 
second opportunity to provide testimony, inasmuch as the 
Member who held the June 1997 hearing had subsequently left 
the Board.  

In September 2003, the appellant presented testimony as to 
both issues on appeal before a Veterans Law Judge (VLJ) at 
the RO.

The Board remanded the case to the RO for additional 
development of the record in
March 2005.  

In May 2009, the appellant declined the opportunity to 
provide further testimony, inasmuch as the VLJ who had held 
the September 2003 hearing had subsequently left the Board.  

In September 2009, the Board requested an opinion from a VHA 
medical expert as to the claim for DIC in accordance with 38 
C.F.R. § 20.901(d) (2009).  The requested opinion has been 
provided and has been associated with the claims folder.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran died in October 1991 as the result of an 
aortoduodenal fistula.  

3.  The Veteran's death is shown as likely as not to have 
been caused by complications stemming from an operative 
procedure performed to repair an abdominal aortic aneurysm by 
VA.  



CONCLUSIONS OF LAW

1.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.361, 3.800 (1995).

2.  The criteria for increased VA burial and plot or 
interment allowances are met.  38 U.S.C.A. §§ 2302, 2303, 
2307 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1600 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist claimants in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 
13 shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service-connected.

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provides 
that, where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, or 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected.  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 (West 1991) simply required a causal 
connection between the claimed injury, and any alleged 
resulting disability.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  In light of the Supreme Court's decision, the VA 
revised 38 C.F.R. § 3.358(c) (1995), the regulation 
implementing 38 U.S.C.A. § 1151 (West 1991), to eliminate the 
requirement of fault.  

38 C.F.R. § 3.358(c)(1) (1995) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."  

Further, 38 C.F.R. § 3.358(b)(2) (1995) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. § 
3.358(c)(3) (1995) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  60 Fed. Reg. 14,223 
(1995).  

The opinion of the Attorney General and the revised 38 C.F.R. 
§ 3.358(c)(3) precluded compensation where a disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment or (3) is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  
Effective October 1, 1997, 38 U.S.C.A. 1151was amended by 
Congress.  

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the appellant's appeal was pending prior to that date, 
it continues to be subject to review under the prior 
statutory language and interpretation.  VAOPGCPREC 40-97.  

The appellant claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the Veteran's death, asserting such 
was the result of VA surgery.  

The record establishes that the Veteran underwent three 
operations at the Brooklyn, New York VA Medical center: a 
right inguinal hernia repair in 1987; a right femoral 
posterior tibial bypass in January 1991; and surgical repair 
of an aortic aneurysm sometime between August 1990 and 
January 1991.  

In October 1991, the Veteran was found in the street in 
respiratory distress and brought to the emergency room of a 
private hospital.  Upon arrival he was provisionally 
diagnosed with a possible aorta-enteric fistula.  He was sent 
directly to the operating room, where he underwent an 
exploratory laparotomy for the attempted repair of an 
aortoduodenal fistula.  

The Veteran became asystolic on the operating room table; he 
was pronounced dead approximately 1.5 hours after his arrival 
in the emergency room.  

The certificate of death, dated in October 1991, indicates 
the Veteran's death did not occur in any unusual manner and 
was due entirely to natural causes.  

In order to resolve the question of whether the VA's surgical 
procedures caused or contributed materially in producing the 
Veteran's death, the Board obtained a VHA medical opinion 
addressing the likelihood that a VA surgical procedures had a 
"cause and effect" relationship, without regard to fault, 
with the development of the Veteran's terminal aortoduodenal 
fistula.  

The October 2009 VHA medical reviewer opined that VA's 
surgical repair of the aortic aneurism was responsible for 
the Veteran's death:  

In review of the records and the 
discussions of the testimony, the primary 
element expressed of concern had to do 
with the healing of the wound which, as 
best as I can infer, meant the healing of 
the abdominal wound . . . There are many 
factors that are called into play with 
delayed wound healing and there are many 
apparent delays of wound healing that 
have almost no relationship with the 
character of healing of the internal 
organs.  However, if the cause of the 
delayed wound healing had something to do 
with the infection and the infection was 
serious, deep and chronic, it is possible 
that the infection was transplanted to 
the graft anastomosis to the aorta and 
that the infection actually caused the 
failure of the healing and subsequent 
aortoduodenal fistula.  In an effort to 
avoid being elaborate and wordy, my 
answer is simply "yes" [-] the aneurysm 
repair was the immediate preceding event 
to the aortoduodenal fistula and it is 
unlikely that this fistula would have 
occurred without the surgical repair of 
the aortic aneurysm.  

Accordingly, as the competent medical evidence establishes 
causation between the Veteran's VA surgical treatment and his 
death, the criteria of 38 U.S.C.A. § 1151 are met, and the 
claim must be granted.  

This award of benefits is comparable to the Veteran's death 
having been service connected.  Increased funeral and burial 
expenses of a deceased veteran are payable if the veteran 
died due to a service-connected disability.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. § 3.1600(a) (2009).  Therefore, 
the appellant's claim for VA burial benefits must also be 
granted.  



ORDER

DIC benefits pursuant to 38 U.S.C. § 1151 as incident to VA 
surgery are granted.  

VA burial benefits consistent with receipt of DIC benefits 
are granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


